In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-616 CV

____________________


STEPHEN K. LISLE and DONNA LYNN LISLE, Appellants


V.


COUNTY OF NEWTON and

DEWEYVILLE INDEPENDENT SCHOOL DISTRICT, Appellees




On Appeal from the 1-A District Court
Newton County, Texas

Trial Cause No. 2781T




MEMORANDUM OPINION
	The appellants, Stephen K. Lisle and Donna Lynn Lisle, filed a motion to dismiss
this appeal. The motion is voluntarily made by the appellants prior to any decision of this
Court and should be granted.  Tex. R. App. P. 42.1(a)(1).  No other party filed notice of
appeal.  The motion to dismiss is granted and the appeal is dismissed.
	APPEAL DISMISSED.


                                                               __________________________________
                                                                              CHARLES KREGER
                                                                                         Justice

Opinion Delivered January 10, 2008

Before Gaultney, Kreger and Horton, JJ.